Citation Nr: 0944357	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  08-09 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
ankylosing spondylitis, to include as due to the Veteran's 
service-connected low back strain.

2.  Entitlement to service connection for ankylosing 
spondylitis, to include as due to the Veteran's service-
connected low back strain.

3.  Entitlement to service connection for degenerative disc 
disease (DDD) of the thoracic spine, to include as due to the 
Veteran's service-connected low back strain.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1974 to 
February 1975 and from October 1975 to October 1978

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
August 2007.  A statement of the case was issued in January 
2008, and a substantive appeal was received in March 2008.  
The Veteran appeared at an April 2009 hearing before the 
Board at the RO.  A transcript is of record.    

Additional evidence was received from the Veteran with waiver 
of preliminary RO review at the April 2009 hearing before the 
Board at the RO.  

The Board notes that per the Veteran's request, the record 
was held open for 60 days to allow for the submission of 
additional evidence.  The Board notes that the 60 day time 
period has lapsed.  To date, no additional evidence has been 
received by the Board.

The issues of entitlement to service connection for 
ankylosing spondylitis, to include as due to the Veteran's 
service-connected low back strain (under a merits analysis); 
and entitlement to service connection for DDD of the thoracic 
spine to include as due to the Veteran's service-connected 
low back strain, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for 
ankylosing spondylitis was denied by a May 2006 rating 
decision; a notice of disagreement was not received to 
initiate an appeal from that determination.  

2.  Certain evidence that raises a reasonable possibility of 
substantiating the claim for service connection for 
ankylosing spondylitis has been received since the May 2006 
rating decision.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision which denied entitlement to 
service connection for ankylosing spondylitis is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the May 
2006 rating decision, and the claim of service connection for 
ankylosing spondylitis, to include as due to the Veteran's 
service-connected low back strain, is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In light of 
the favorable decision as it relates to the issue of 
reopening the Veteran's claim for service connection 
ankylosing spondylitis, no further discussion of VCAA is 
necessary at this point.  The matter of VCAA compliance with 
regard to the other will be addressed in a future merits 
decision on that issue after action is undertaken as directed 
in the remand section of this decision.

New and Material Evidence

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

By rating decision in May 2006, the RO denied the Veteran's 
claim for entitlement to service connection for ankylosing 
spondylitis.  The Veteran was informed of this decision in 
May 2006, but did not file a notice of disagreement within 
one year from the date of notification of the rating 
decision.  See 38 U.S.C.A. § 7105(b)(1).  Although a letter 
was received from the Veteran in May 2006, this letter did 
not express a desire for appellate review.  See 38 C.F.R. 
§ 20.201 (2009).  It was therefore not a valid notice of 
disagreement.  Under the circumstances, the Board finds that 
the May 2006 rating decision became final.  See 38 U.S.C.A. 
§ 7105(c).  

Although not entirely clear, it appears from the August 2006 
rating decision (from which the present appeal arises) that 
RO in effect reopened the Veteran's claim and then proceeded 
to deny the claim on the merits.  Although the RO may have 
determined that new and material evidence was received to 
reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

The evidence of record at the time of the May 2006 rating 
decision included a March 2005 VA opinion, duplicate copies 
of January 2006 treatment records from Florida Radiology 
Imaging, a January 2006 treatment record from Jeffrey J. 
Elston, M.D. providing a positive nexus opinion, and an April 
2006 treatment record from Dr. Elston showing an impression 
of ankylosis spondylitis.  The RO denied the Veteran's claim 
of entitlement to service connection for ankylosing 
spondylitis based on the March 2005 VA examiner's opinion 
that the Veteran's ankylosing spondylitis was neither related 
to service nor related to his low back strain and that 
ankylosing spondylitis is a systemic disease not caused by 
trauma.  

Additional evidence submitted since the May 2006 rating 
decision includes a statement from the Veteran's wife written 
in May 2006 in which she confirmed the Veteran's ongoing pain 
for many years.  It appears that the RO reopened the 
Veteran's claim based on this statement.  To the extent the 
spouse's statement addresses a continuity of symptomatology, 
the Board accepts this statement as credible evidence since 
manifestations of the Veteran's pain are capable of lay 
witness observation.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 
(2007).    

The Board finds that this evidence relates to an 
unestablished fact necessary to substantiate the Veteran's 
claim for service connection for ankylosing spondylitis; is 
neither cumulative nor redundant; and raises a reasonable 
possibility of substantiating the claim.  Accordingly, as new 
and material evidence has been received, the Board finds that 
the claim of entitlement to service connection for ankylosing 
spondylitis is reopened.  See 38 U.S.C.A. § 5108.  


ORDER

New and material evidence has been received to reopen the 
claim of service connection for ankylosing spondylitis, to 
include as due to the Veteran's service-connected low back 
strain.  To that extent, the appeal is granted, subject to 
the directions set forth in the remand section of this 
decision.


REMAND

The Board notes here that service connection is already in 
effect for low back strain.  The Board takes administrative 
notice of the fact that ankylosing spondylitis is generally 
considered to also involve the spine.  It is further noted 
that the Veteran has also appealed the separate issue of 
service connection for thoracic spine disability.  The issues 
involved clearly present complex medical questions which will 
require further development to enable the Board to make 
informed determinations.  

The Board also notes that Jeffrey J. Elston, M.D. mentioned 
in his January 2006 report that the Veteran brought in 
service treatment records which were reviewed.  Dr. Elston 
specifically referenced an October 27, 1978, service record 
which he said showed a diagnosis of ankylosing spondylitis.  
It appears that the Veteran may be in possession of 
additional service records which are not included in his 
claims file.  Further action in this regard is necessary to 
obtain such records, to specifically include the October 27, 
1978, service record cited by Dr. Elston.  

The Veteran testified at the April 2009 hearing before the 
Board at the RO that he believed that ankylosing spondylitis 
and DDD of the thoracic spine are secondary to his service-
connected low back strain.  The Board notes that service 
connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Additional development with 
regard to this issue is appropriate in view of the fact that 
the ankylosing spondylitis issue must be returned for 
additional action.  
       
Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the Veteran to 
submit any and all service treatment 
records in his possession, including the 
October 27, 1978 record cited by Dr. 
Elston.    

2.  The Veteran should be scheduled for 
appropriate VA examination(s) with regard 
to the ankylosing spondylitis and DDD of 
the thoracic spine.  It is imperative 
that the claims file be made available to 
the examiner(s) for review in connection 
with the examination(s).  The examiner's 
review should specifically include all 
service treatment records, including any 
obtained by the RO from the Veteran. 

After reviewing the file and examining 
the Veteran, the examiner(s), as 
appropriate, should respond to the 
following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the ankylosing spondylitis was 
manifested during active duty service or 
is otherwise causally related to such 
service?  

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the ankylosing spondylitis is 
proximately due to or caused by the 
Veteran's service-connected low back 
strain?

     c)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that the ankylosing spondylitis has been 
aggravated by the Veteran's service-
connected low back strain? 

     d)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that DDD of the thoracic spine is 
causally related to service?  

     e)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that DDD of the thoracic spine is 
proximately due to the Veteran's service-
connected low back strain?

     f)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that DDD of the thoracic spine has been 
aggravated by the Veteran's service-
connected low back strain?

The examiner(s), as appropriate, should 
offer a rationale for any opinion with 
reference to pertinent evidence, 
including service and post-service 
medical records.  Dr. Elston's January 
23, 2006, opinion should be specifically 
addressed.  If an opinion cannot be 
provided without resorting to mere 
speculation, the VA examiner should 
discuss why an opinion is not possible.  

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and determine (under 
a merits analysis) if service connection 
is warranted for ankylosing spondylitis 
and for DDD of the thoracic spine, 
including on a secondary basis.  The RO 
should issue an appropriate supplemental 
statement of the case, and give the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


